Citation Nr: 1002089	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-04 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years, 
prior to his retirement in June 1988.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

By rating action dated October 1988, the Regional Office (RO) 
denied the Veteran's claim for service connection for back 
pain and left leg pain.  The content of the rating decision 
reflects discussion of cervical spine pain and left knee 
pain.  He was notified of this determination and of his right 
to appeal by a letter dated later that month, but a timely 
appeal was not received.  He sought to reopen his claim for 
service connection for a cervical spine disability and left 
knee disability by a letter received in April 2004.  In a 
June 2005 rating decision, the RO reopened the claim for 
service connection for a cervical spine disability, but again 
denied it on the merits.  In addition, the RO denied service 
connection for a low back disability and for a left knee 
disability on the merits.  

Despite the determination reached by the RO with respect to 
the cervical spine and left knee claims, the Board must find 
new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issues of service connection for a cervical spine 
disability on the merits and for service connection for a low 
back disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.




FINDINGS OF FACT

1.  An unappealed October 1988 determination denied service 
connection for a cervical spine disability and a left knee 
condition.

2.  The evidence added to the record since the October 1988 
determination includes evidence which relates to an 
unestablished fact necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claims 
for service connection for a cervical spine disability and 
left knee condition.

3.  A left knee disability, if present, was initially 
manifested many years after service, and there is no 
competent medical evidence linking it to service.  


CONCLUSIONS OF LAW

1.  The RO's decision of October 1988, which denied service 
connection for a cervical spine disability and a left knee 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

2.  The evidence received since the October 1988 rating 
decision is new and material, and the appellant's claims for 
service connection for a cervical spine disability and a left 
knee disability are reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a May 2004 letter, issued prior to the rating decision on 
appeal, the VA provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, to include the need to submit new and 
material evidence, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The letter also informed 
the Veteran of the basis for the prior denials of service 
connection for his back and left knee.  


The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, service department medical records 
following service, private medical records, and VA 
examination reports. 

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices, 
as well as providing evidence and argument.  Thus, the 
Veteran has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

The RO originally denied the Veteran's claim for service 
connection for a back disability and left knee disability in 
October 1988 on the basis that the conditions was not shown 
on separation examination. 

The evidence of record at the time of the October 1988 
determination included the service treatment records.  With 
respect to the back claim, these records disclosed that the 
Veteran was seen for complaints of back pain in March 1968.  
He reported neck and upper back pain of four days duration in 
March 1986.  He related he woke up with pain.  There was no 
history of trauma, and he stated there had been no similar 
episodes.  There was limitation of motion of the cervical 
spine on examination.  The impression was cervical strain.  
The report of medical history in conjunction with the 
retirement examination in June 1988 shows the Veteran had 
recurrent back pain.  Under the summary completed by the 
examiner, it was indicated this referred to low back pain.  
There was no reference to the cervical spine.  

With respect to the left knee condition, the RO noted in 
their decision that the Veteran was seen for left knee pain 
in March 1986 with no follow up, and that the retirement 
examination was normal.  

The evidence added to the record since the October 1988 
decision includes private medical records, post-service 
medical records from the service department, and the reports 
of VA examinations.  The Veteran was seen by a private 
physician in September 1999.  He complained of posterior neck 
pain.  Following an examination, it was stated that the 
Veteran had symptoms related to cervical spondylosis with a 
disc protrusion.  Additional medical records confirm the 
presence of a cervical spine disability.  

With respect to the left knee condition, the VA examination 
in June 2004 noted slight swelling and crepitus of the left 
knee.

Upon review of the evidence, the Board notes that a diagnosis 
for the Veteran's cervical spine complaints has been 
rendered, and that some objective findings were noted in the 
left knee.  In sum, the additional evidence relates to an 
unestablished fact, that is the possible presence of current 
disability.  Thus, the Board will resolve all doubt in the 
Veteran's favor and find that the evidence is new and 
material sufficient to reopen the claim.

	II.  Service connection-left knee 

As an initial matter, the Board notes that the June 2005 
decision considered the claim for service connection for a 
left knee disability on the merits.  Thus, there is no 
prejudice to the Veteran by the Board's adjudicating the 
claim on the merits following the reopening of the claim 
discussed above.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The Board notes that the notation concerning the left knee in 
the service treatment records has been characterized as being 
in March "1986".  However, that entry immediately follows 
the end of an entry dated March 21, "1988".  Thus, it 
appears the true date of the left knee complaint was actually 
in March 1988.  Moreover, although the physical therapy entry 
of that date notes "L" knee, meaning left knee, the context 
of the entries immediately preceding and following that entry 
clearly reflect the complaint actually pertained to the right 
knee.  An examination done in the medical clinic earlier that 
day reflected swelling in the right knee.  He was referred to 
physical therapy where, on the same day, swelling was noted.  
A meniscal tear was suspected.  Upon return to the clinic, 
again the same day, the note provides an assessment for only 
his right knee.  Follow-up visits noted suspected medial 
meniscal tear for the right knee.  Radiographic studies 
ordered due to complaints of right knee pain revealed that 
both knees were within normal limits.  Thus, it appears the 
reference to the "left" knee in the March 21, 1988 physical 
therapy note was merely a transcription error and that the 
right knee was the one being evaluated and treated.  

Nevertheless, when he was first seen for complaints involving 
the right knee in March 1988, an examination revealed 
bilateral crepitation.  He had full range of motion and 
normal strength bilaterally.  He reported knee problems on 
the retirement examination in June 1988, but the summary of 
defects noted only the right knee.  

On VA examination in June 2004, slight swelling and crepitus 
of the left knee were noted.  

In April 2005, a physician reviewed medical records for the 
VA.  He noted that there were no medical records following 
service until 1999.  He acknowledged the complaint of left 
knee pain in service, but pointed out there was no further 
mention of a left knee problem until the June 2004 VA 
examination.  The physician noted that the Veteran was 
scheduled for an x-ray of the left knee in accordance with 
his VA examination but he did not report.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street. If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.").  The physician concluded that it 
was not possible to make a diagnosis relating to the left 
knee.  He observed there was a gap of 18 years from the in-
service findings until June 2004.  Thus, he opined that it 
was less likely than not that a left knee problem was related 
to the complaint in March "1986."  

The only evidence supporting the Veteran's claim consists of 
his statements.  The Veteran is competent to report the onset 
of symptoms in service and their continuity since.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1335-6 (Fed. Cir. 2006).  His 
reports, however, must be weighed against the other evidence 
of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan, at 1336-7.  Indeed, as noted in Clyburn 
v. West, 12 Vet. App. 296, 301-302 (1999), medical evidence 
is still required to demonstrate a relationship between a 
present disability and the continuity of symptomatology 
demonstrated if the condition is not one where a lay person's 
observations would be competent.  See also Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007).  The diagnosis and etiology of 
a knee disability is a matter which requires medical testing 
and medical expertise to determine.

In this case, even if the Board were to assume that he had 
left knee complaints in March 1988, there is no clinical 
evidence of record for approximately 16 years following 
service of any findings involving the left knee.  Although 
the Veteran now asserts he has had a left knee condition for 
many years, the fact remains that there are no clinical 
findings for many years after service, nor has any competent 
medical evidence been submitted relating any such condition 
to service.  Indeed, the physician reviewing the file in 
April 2005 indicated there was not enough evidence to render 
a diagnosis for the left knee, and found that any current 
complaints are less likely to be related to the complaint in 
service.  There is no competent medical evidence of record 
linking a current diagnosed left knee disability to service.  

The Board concludes, accordingly, that the medical findings 
of record are of greater probative value than the Veteran's 
allegations regarding the onset and existence of a left knee 
disability.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for a left knee disability.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a cervical spine disability is 
reopened and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for a left knee disability is reopened 
and to this extent only, the appeal is granted.

Service connection for a left knee disability is denied.




REMAND

With respect to the claim for service connection for a 
cervical spine disability on the merits and the claim for 
service connection for a low back disability, the Board is of 
the opinion that additional development of the record is 
warranted.

The service treatment records disclose that the Veteran 
complained of neck and upper back pain in March 1986.  There 
was no history of trauma and he had no similar past episodes.  
Following an examination, the impression was cervical strain.  
The Veteran indicated he had low back pain on a report of 
medical history in June 1988.  

The initial clinical evidence of problems involving the 
cervical spine is contained in a September 1999 report from a 
private physician.  It was noted the Veteran experienced the 
onset of posterior neck pain radiating to his left shoulder 
in December 1998.  He did not recall an injury.  The examiner 
noted the Veteran brought the results of magnetic resonance 
imaging of the cervical spine which revealed spondylitic 
change at the C4-5 and C5-6 levels with canal stenosis.  The 
impression was the Veteran had symptoms related to cervical 
spondylosis with disc protrusion.  Magnetic resonance imaging 
of the lumbar spine in December 1999 revealed canal stenosis 
secondary to facet hypertrophy at L4-L5.  

The Veteran was afforded VA examinations in June 2004 and 
again in February 2005.  The diagnoses following the latter 
examination were osteoarthritis and degenerative disc disease 
of the cervical and lumbosacral spine.  In April 2005, the 
physician who conducted the February 2005 examination 
reviewed the medical records.  With respect to the low back, 
he noted the Veteran complained once in March 1968 of low 
back pain, again on the retirement examination and again in 
December 1999.  He was unable to resolve the issue regarding 
the etiology of the Veteran's low back disability without 
resorting to speculation.  He did not provide an explanation 
as to why no opinion could be formulated.


Similarly, the physician summarized the findings concerning 
the cervical spine.  
He noted there was no mention of neck problems on the 
retirement examination in 1988.  He acknowledged the abnormal 
findings on the magnetic resonance imaging in 1999, and noted 
there was full range of motion of the June 2004 examination.  
He stated he was unable to resolve the question concerning 
the onset of a cervical spine disability without resorting to 
speculation.  Again, he did not provide an explanation as to 
why no opinion could be formulated.

In a November 2006 letter, a private chiropractor noted he 
had been treating the Veteran since the previous month.  He 
stated X-rays of C5-C6 and L2-L3 and L5-S1 revealed a late 
phase 1/early phase 2 stage of subluxation degeneration.  He 
stated that this phase of degeneration typically takes 20 to 
40 years to manifest.  He commented that the fact that other 
areas of the lumbar spine were within normal limits indicated 
it was possible an old trauma to these areas might have 
started the process at that time.  

In light of the above, the Board finds that a new VA 
examination is warranted.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his cervical spine 
and lumbar spine disabilities since his 
retirement from service.  After securing 
the necessary authorizations for release 
of this information, the RO/AMC should 
seek to obtain copies of all treatment 
records referred to by the Veteran.

2.  The Veteran should then be afforded a 
VA spine examination by an orthopedic 
specialist to determine the nature of any 
current cervical and lumbar spine 
disabilities and for an opinion as to 
whether such conditions are related to 
service.  All necessary tests should be 
performed.  

Following review of the claims file and 
examination of the Veteran, the examiner 
is requested to furnish an opinion 
concerning whether it is more likely, 
less likely, or at least as likely as not 
(50 percent probability) that any current 
disability of the cervical spine or 
lumbar spine is related to service.  (The 
term, "at least as likely as not," does 
not mean "within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.).  The rationale for any 
opinion expressed should be set forth.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


